Case 1:20-cv-00307-JAO-RT Document 1 Filed 07/10/20 Page 1 of 33     PageID #: 1




REVERE & ASSOCIATES
A Limited Liability Law Company

TERRANCE M. REVERE                   5857
MAGDALENA BAJON                      11013
Pali Palms Plaza
970 North Kalaheo Street, Suite A301
Kailua, Hawaii 96734
Telephone No: (808) 791-9550
Facsimile No: (808) 791-9551

Attorneys for Plaintiffs

                 IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF HAWAII

MAUI VACATION RENTAL                         CIVIL NO.:
ASSOCIATION, INC., a Hawaii                  (Declaratory Judgment and Other
corporation; WILLIAM GOULD,                  Civil Action)
DEBORAH VON TEMPSKY,
SUCCESSOR TRUSTEE OF HELEN
VON TEMPSKY TRUST; THE
MOTHER OCEAN LLC AND                         COMPLAINT; EXHIBITS "A"-
WILLARD GARY DEARDORFF AND                   "B"; DEMAND FOR TRIAL BY
JOAN DEARDORFF; MANAHALE                     JURY; SUMMONS
ESTATE LLC AND JAMES C.
WAYNE,

                    Plaintiffs,
     v.

MAUI COUNTY PLANNING
DEPARTMENT; COUNTY OF MAUI;
MAYOR MICHAEL VICTORINO,
successor in interest; MICHELE
MCLEAN, in her official capacity as
Director of the Maui County Planning
Department; DOES 1-20; JANE DOES 1-
20; DOE PARTNERSHIPS 1-20; DOE
Case 1:20-cv-00307-JAO-RT Document 1 Filed 07/10/20 Page 2 of 33          PageID #: 2




CORPORATIONS 1-20; DOE
ENTITIES 1-20 and DOE
GOVERNMENTAL UNITS 1-20,

                      Defendants.



                                    COMPLAINT

       Plaintiffs MAUI VACATION RENTAL ASSOCIATION, INC., a Hawaii

Corporation; WILLIAM GOULD, DEBORAH VON TEMPSKY, SUCCESSOR

TRUSTEE OF HELEN VON TEMPSKY TRUST; THE MOTHER OCEAN LLC

and WILLARD GARY DEARDORFF AND JOAN DEARDORFF; and

MANAHALE ESTATE LLC AND JAMES C. WAYNE; (“Plaintiffs”), by and

through their attorneys, REVERE & ASSOCIATES, LLLC, and for causes of

action against Defendants County of Maui Planning Department, County of Maui,

Mayor Michael Victorino, Successor In Interest, Michele McLean, In Her Capacity

As Director Of The Maui County Planning Department, allege on information and

belief, as follows:

                                INTRODUCTION

      1.     The tourism industry on Molokaʻi is relatively small, compared to the

other islands in Hawaiʻi. Accommodations are limited and rental houses are an

attractive lodging option for tourists and residents. Molokai has become the first

island in Hawaii where new short-term vacation rentals of single-family homes



                                          2
Case 1:20-cv-00307-JAO-RT Document 1 Filed 07/10/20 Page 3 of 33          PageID #: 3




have been banned by placing a zero cap on short-term rentals of single-family

homes on Molokai and existing ones are being forced out by the end of this year.

      2.     Most short-term rental owners on Molokai, including those of the

individual Plaintiffs named herein, went through a demanding permitting process

and made investments based on the promise that they will be able to operate and

extend their permits in the absence of complaints. The short-term rentals remit

taxes, provide jobs to the community as well as rental options for visitors.

      3.     The Maui County Council approved Bill 22 (2020) – relating to

Short-Term Rental Homes in the Molokai Community Plan Area setting the

Molokai Short-Term Rental Home permits cap to zero and putting a cease to any

existing short-term vacation rental home operations. Ordinance 5059 has an

immediate and devastating impact on the owners and operators of legal rental

properties on Molokai.

      4.     Pursuant to 42 U.S.C. § 1983 and the Declaratory Judgment Act, 28

U.S.C. §2201, Plaintiffs, on behalf of its members and others similarly situated,

seeks to have declared invalid and enjoin the enforcement of Maui County Bill 22

– relating to the ban of the short term rental homes – which took effect on March

10, 2020, upon Mayor Michael Victorino’s signature.

      5.     The right to own and rent property is a fundamental right recognized

under the United States and Hawaii Constitutions, and Plaintiff MVRA’s members,



                                          3
Case 1:20-cv-00307-JAO-RT Document 1 Filed 07/10/20 Page 4 of 33             PageID #: 4




the individually named Plaintiffs, and others similarly situated have a property

interest in the ownership and use of their properties, and are entitled to due process

and other protections.

                 NATURE OF ACTION AND JURISDICTION

      6.     This is a civil action under 42 U.S.C § 1983 seeking declaratory

judgment, injunctive relief and damages against Defendants for, inter alia,

committing acts, under the color of law, with the intent and for the purpose of

depriving Plaintiffs, its members, and others similarly situated, of rights secured

under the Constitution and laws of the United States.

      7.     This case arises under the United States Constitution and 42 U.S.C. §§

1983 and 1988, as amended. This Court has jurisdiction in this matter pursuant to

28 U.S.C. §§ 1331 and 1343. This Court has supplemental jurisdiction over the

other claims pursuant to 28 U.S.C. § 1367. The declaratory and injunctive relief

sought is authorized by 28 U.S.C. §§ 2201 and 2202, 42 U.S.C. § 1983 and Rules

57 and 65 of the Federal Rules of Civil Procedure.

      8.     This Court is an appropriate venue for this cause of action pursuant to

28 U.S.C. § 1391(b)(1) and (b)(2). Plaintiffs, and the properties of its members are

located in this judicial district; the actions complained of took place in this judicial

district; documents and records relevant to the allegations are maintained in this




                                           4
Case 1:20-cv-00307-JAO-RT Document 1 Filed 07/10/20 Page 5 of 33           PageID #: 5




judicial district; and the Defendants are present in and regularly conduct affairs in

this judicial district.

                                     PARTIES

       9.     Plaintiff MVRA is and was, at all relevant times, a Hawaii nonprofit

corporation with its principal place of business in the County of Maui, whose

purpose is to promote the fact that Vacation Rentals play an important role in our

healthy economy and diversified tourism. Vacation Rentals are acknowledged all

over the world as a sanctioned type of accommodation, an alternative to resorts and

hotels. Vacation Rentals allow homeowners to have an opportunity to participate

directly in and benefit from tourism, and create jobs for the islands within the

County of Maui, including the island of Molokai. Plaintiffs' members, some of

which are individually named, and other Molokai property owners and managers,

have been engaged in the lawful rental and advertisement of their properties and

their constitutional and statutory rights will be violated if Ordinance 5059 is

applied as adopted.


       10.    Plaintiff WILLIAM GOULD is and was, at all relevant times, an

individual over the age of 18, member of MVRA, and owner of the real property

on Molokai with a short-term rental permit.

       11.    Plaintiff DEBORAH VON TEMPSKY SUCCESSOR TRUSTEE OF

HELEN VON TEMPSKY TRUST is and was, at all relevant times, an individual

                                          5
Case 1:20-cv-00307-JAO-RT Document 1 Filed 07/10/20 Page 6 of 33       PageID #: 6




over the age of 18, member of MVRA and owner of the real property on Molokai

with a short term rental permit.

      12.    Plaintiff THE MOTHER OCEAN LLC, a Hawaii Limited Liability

Company, is an owner of the real property on Molokai with a short-term rental

permit.

      13.    Plaintiff WILLARD GARY DEARDORFF is and was, at all relevant

times, an individual over the age of 18, member of MVRA and member of THE

MOTHER OCEAN LLC, and owner of the real property on Molokai with a short-

term rental permit.

      14.    Plaintiff JOAN DEARDORFF is and was, at all relevant times, an

individual over the age of 18, member of MVRA and member of THE MOTHER

OCEAN LLC, and owner of the real property on Molokai with a short-term rental

permit.

      15.    Plaintiff MANAHALE ESTATE LLC, a Hawaii Limited Liability

Company, is an owner of the real property on Molokai with a short-term rental

permit.

      16.    Plaintiff JAMES C. WAYNE is and was , at all relevant times, an

individual over the age of 18, member of MVRA and member of MANAHALE

ESTATE LLC, an owner of the real property on Molokai with a short-term rental

permit.



                                        6
Case 1:20-cv-00307-JAO-RT Document 1 Filed 07/10/20 Page 7 of 33          PageID #: 7




      17.    Defendant MAUI COUNTY PLANNING DEPARTMENT is charged

with enforcing zoning regulations on Maui pursuant to the Zoning Code, Title 19

of the Maui County Code.

      18.    Defendant COUNTY OF MAUI is municipality chartered under

Hawaii State law and is legally responsible for the acts and omissions of its

departments, officials and boards.

      19.    Defendant MICHAEL VICTORINO, in his capacity as the current

Mayor of the County of Maui and the successor in interest to Mayor Alan

Arakawa, and in performing his duties is and was, at all relevant times, acting

under color of law. The Mayor is being sued only in his official capacity.

      20.    Defendant MICHELE MCLEAN, in her official capacity as the

current Director for Maui County's Planning Department, and in performing her

duties is and was, at all relevant times acting under color of law. The Planning

Director is being sued only in her official capacity.

                              Legal Rentals Prior To Bill 22

      21.    In 2012, Maui County enacted a comprehensive Ordinance 3941

which created a new category of permitted use called Short Term Rental Homes

(STRH) and set out the conditions and steps for permitting under the Maui County

Code, Section 19.65, including the location and proximity guidelines, various

performance based standards, including noise, parking, occupancy limits and home



                                          7
Case 1:20-cv-00307-JAO-RT Document 1 Filed 07/10/20 Page 8 of 33              PageID #: 8




owner duties. A true and correct copy of the Ordinance 3941 is attached hereto as

Exhibit A.

      22.    Ordinance 3941 was signed into law after an almost two-year review

process that included no fewer than five Planning Commission public hearings,

eleven County Council planning committee meetings and two readings before the

Maui County Council.

      23.    At the second and final reading of the Short-Term Rental ordinance

before Council, then Council Chair, Danny Mateo, who stated:

             “The Chair would just like to share my own opinions and
             comments regarding this particular bill. For myself this
             has been a very difficult bill to deal with. I come from a
             very small community and our community is just not a
             subdivision. Our community is the island of Molokai,
             which is very small and very rural. And for me, looking at
             imposition, or visitor accommodations in rural
             communities such as ours became a very difficult pill for
             me to swallow. But our community does not have the
             Kalua Koi Resort. Our community does not have the Pau
             Hana Inn. Our community does not have the Lodge up in
             Maunaloa. So, we lost a lot of visitor accommodation
             units. We heard through various testimonies and for
             myself through e-mail and phone calls from operators on
             Molokai that this is the business, this is the opportunity for
             us to still provide accommodations for all of our visitors
             coming into Molokai because we just do not have ample
             hotel accommodations to take care of this specific need.
             So personally, I've heard our operators saying there is a
             need both for the visitor and the kamaaina alike who do
             utilize such services. So, for me a compromise is the
             understanding that in two years, we will revisit, we will
             take a look at, you know potential impacts and if there are
             we will adjust them. If there are none, then fine, the bill

                                           8
Case 1:20-cv-00307-JAO-RT Document 1 Filed 07/10/20 Page 9 of 33                PageID #: 9




              can continue as is. But I needed to be sure that there was a
              mechanism in place that provided us the opportunity to
              revisit. And I too would like to recognize Mr. Couch, for
              moving this particular bill forward and I will close by
              saying that the popular thing is always the easy thing to
              do, the right thing is not. So, I will be supporting the
              motion on the floor.”

       24.    The purpose of the law was to establish a permitting process for short-

term rental homes … “consistent with the county’s general plan and the state’s

land use laws; to retain the character of residential neighborhoods; to provide

varied accommodations and experiences for visitors; and to allow small businesses

to benefit from tourism.” MCC 19.65.010.

       25.    As implemented and applied, Ordinance 3941 required all owners of

real property in the County of Maui who lease their homes for less than an initial

term of 180 days to obtain a permit, unless exempted from the application of the

ordinance by variance, special ordinance, or formal and informal grandfathering of

established rights.

       26.    The former Mayor Alan Arakawa stated, “the legislation should

protect our residents from noisy rental operations while at the same time allowing

legitimate rentals a way to conduct their business.”1




1
 THE MAUI NEWS (May 24, 2012) available at
http://www.mauinews.com/page/content.details/id/561412/Mayor-Rental-bill-will-help-business-
protect-residents.html.

                                             9
Case 1:20-cv-00307-JAO-RT Document 1 Filed 07/10/20 Page 10 of 33          PageID #: 10




       27.    Planning Director Michele McLean stated that “the original intent of

 the short-term rental home ordinance that was passed in 2012 was to get all of the

 operations into compliance.” It was supposed to be achieved by streamlining the

 permitting process and by establishing standards that would generally ensure that

 the existence of an STRH would not create any deleterious impacts on the

 neighborhoods where they were established.

       28.    Therefore, in addition to a comprehensive permitting scheme, the

 ordinance placed various performance-based standards to mitigate the effects of

 short-term rentals on the neighboring properties. Among them, the permit holder

 was being required to display the house policies to guide the renters use of the

 property. At a minimum, the policies were to include quiet hours, prohibition on

 amplified sound outside the property boundaries, parking restrictions, and

 prohibition against parties or gatherings other than among registered guests. Per

 Maui County Code, Section 19.65. 030(s), the Planning Department was given a

 right to place any condition upon the rental permit they deemed necessary to

 mitigate any adverse impacts.

       29.    In 2014, in accordance with code and the wishes of Council Chair

 Mateo, the Planning Department conducted a review of the short-term rental

 ordinance and brought its report to Council.




                                          10
Case 1:20-cv-00307-JAO-RT Document 1 Filed 07/10/20 Page 11 of 33           PageID #: 11




       30.    At a community meeting, Maui Planning Department Planner Gina

 Flammer noted that “I think today’s lack of turnout is a sign that it’s going pretty

 well and that the law is working (. . .). It’s been two years since the law was

 passed and there have been nine permitted short-term rentals. It seems to be

 working very well for not only the permit holders but for neighbors.”

       31.    The Maui County Council further amended the short-term rental

 ordinance in 2016, when stricter rules were established for enforcement, revocation

 and non-renewal were enacted. In addition, the caps for Hana were reduced from

 48 to 30 available permits. In 2018 the additional amendments were made to the

 ordinance establishing a five-year ownership requirement for applicants for permits

 and prohibiting accessory dwellings from being permitted for short-term rental use.

 And in 2019, the cap on permits in the Paia-Haiku was reduced from 88 to 55 to

 match the existing number of permits and those applications in process.

       32.    In addition to the permitting scheme, an amendment to Title MC-12,

 Chapter 103, Rules for Administrative Procedures and Civil Fines became

 effective December 22, 2019 that included an enforcement mechanism with

 increased steep fines of $20,000 initial fine and $10,000 for every day after for

 operating without a valid permit.

       33.    No caps were placed for Molokai in the Ordinance 3941. Since the

 Ordinance 3941 was established a total of only 26 STRH permits have been



                                           11
Case 1:20-cv-00307-JAO-RT Document 1 Filed 07/10/20 Page 12 of 33          PageID #: 12




 granted in Molokai of which 17 are still active. Nine of these permits either

 expired, were not renewed or the owner since sold the property. Several permits

 were denied because the Molokai Planning Commission denied the permits or were

 otherwise withdrawn by their applicants.

       34.    Among its burdensome provisions is the requirement contained in

 Ordinance 3941 that requires homes to exist and be owned by the applicant for at

 least 5 years before an owner is deemed eligible to apply for a permit, depressing

 resale value vacation homes while serving to provide no public benefit or advance

 any legitimate state interest.

       35.    In determining whether to grant a permit, Ordinance 3941 and its

 application by the Director and Department of Planning for the County of Maui has

 been inconsistent and unpredictable, in part, because the Director and Department

 of Planning place a significant consideration on whether neighbors submit

 opposition, for any reason, a clear violation of the Due Process Clause, as has been

 determined by numerous courts, including the United States Supreme Court.

       36.    In reliance on the express language of the Ordinance 3941 and Haw.

 Rev. Stat. 46-4, Molokai property owners, lessees, operators, proprietors --

 including Plaintiff MVRA’s members and the individual Plaintiffs named herein

 and others similarly situated purchased properties, and went through a rigorous

 permitting process and made investments to rent properties pursuant to these



                                          12
Case 1:20-cv-00307-JAO-RT Document 1 Filed 07/10/20 Page 13 of 33             PageID #: 13




 provisions. The vast majority of these property owners, lessees, operators and

 proprietors, pay general excise tax, transient accommodation tax and income tax on

 their legal rental activity. Additionally, they insure the County of Maui against

 liability claims from guests.

       37.     Moreover, the regulation as applied by the Director is against public

 policy as many Molokai residents and businesses are dependent on the tourism

 industry and have been harmed by the elimination or uncertainty surrounding these

 legal vacation rental homes in the resort areas, including house cleaners,

 landscapers, contractors, property managers, and booking agents. Many other

 businesses, such as retail merchants, restaurants and activity providers, are also

 economically supported, in part, by these legal rentals. Requiring vacation homes

 to sit empty does nothing to benefit the Molokai economy or Molokai residents.

                                 Molokai Regulations

       38.     Molokai Council member Stacy Crivello initiated a proposed

 ordinance 3941 amendment in April of 2017 to establish a cap of 40 short-term

 rental permits for Molokai (15 West End, 10 Central and 15 East End), known as

 Resolution 17-74. The proposal's intent was to expand permits to the three most

 populated areas of the island. At that time there were approximately 17 STRH

 permit holders operating on Molokai under the stringent requirements, without

 complaints.



                                           13
Case 1:20-cv-00307-JAO-RT Document 1 Filed 07/10/20 Page 14 of 33           PageID #: 14




       39.    An important component in the Molokai Community Plan adopted in

 2018 was the expansion of complementary tourism markets, supporting limited

 growth of alternative lodging units, and supporting increased enforcement of the

 STRH ordinance

       40.    Legalization of short-term rental homes has helped to meet an

 established need for the Molokai tourism industry, allowing small businesses to

 flourish. The permitting process was created to regulate and limit short term rentals

 in the community.

       41.    Less than 1% of Molokai’s residential housing has been granted an

 STRH permit to allow for short-term rental uses. This is in line with the goals set

 forth in the Molokai Community Plan.

       42.    People have been successfully and peaceably renting out their homes

 and properties on Molokai on a short-term basis for decades.

       43.    As an alternative to traditional hotels, short-term rentals on Molokai

 offer local hospitality, a personal touch, and the ability to rent many types of

 accommodations. This makes short-term rentals popular with travelers seeking a

 different experience than that offered by traditional hotels, including travelers on a

 limited budget, groups needing flexibility and shared work-space, and families

 looking for a place to rent for a few days. Many visiting kamaaina relatives




                                           14
Case 1:20-cv-00307-JAO-RT Document 1 Filed 07/10/20 Page 15 of 33           PageID #: 15




 traditionally stay in vacation rental homes when visiting their families on the island

 of Molokai.

        44.    These homes paid $154,349 in real property taxes in 2019, an increase

 of nearly $40,000 from 2018. Median nightly rental rates for these properties range

 from about $265 in Central Molokai to $376 in East Molokai to $613 on the West

 End.

        45.    After hearings and public testimony before the Maui County Council,

 the County Council passed Bill 22 (2020), and Mayor Michael Victorino signed

 Ordinance 5059 on March 10, 2020, which has the effect of shutting down all

 STRH’s on Molokai as of December 31, 2020, even if there are valid permits that

 go beyond December 2020. A true and correct copy of the Ordinance 5059 is

 attached hereto as Exhibit B.

        46.    The Ordinance 5059 will have a direct and substantial impact on

 Plaintiffs, its members and those similarly situated, who currently rent properties

 legally under the current regulations and desire to continue to do so.

        47.    The Ordinance is an unconstitutional restraint on property rights, its

 broad application unreasonably impairs previously granted property rights, and its

 application does not serve any legitimate public purpose or benefit.

        48.    The Ordinance 5059 is contrary to the express purpose of the

 Ordinance No. 3941 which is not only to: “retain the character of residential



                                           15
Case 1:20-cv-00307-JAO-RT Document 1 Filed 07/10/20 Page 16 of 33             PageID #: 16




 neighborhoods” but also “to allow for varied accommodations and experiences for

 visitors.” In setting a cap of zero and revoking the permits that had already been

 granted, the Molokai Planning Commission and the County Council failed to show

 any evidence that the permitted STRH properties had created any deleterious

 impacts on their neighborhoods beyond the unsubstantiated allegation that they

 impacted the availability of housing.

       49.    As implemented, the bill has caused all vacation home rentals to be

 banned with no due process.

       50.    The County of Maui, Department of Planning and the Director have

 no interest in and can cite no legitimate public benefit served by imposing

 regulatory ban that limit long established and approved rental rights of the permit

 holders on Molokai. The Planning Department has also stated in writing and by its

 conduct that it is taking actions to discriminate against out-of-state owners and to

 discourage interstate travel, again in violation of the U.S. Constitution. It is also

 violating the contract clauses of the Hawaii and Federal Constitutions.

       51.     Ordinance 5059, and its application is inconsistent with and conflicts

 with other zoning provisions and County approvals that were granted and issued to

 the permit holders on Molokai. Ordinance 5059 violates Haw. Rev. Stat. § 46-4,

 which prohibits an amendment of a zoning law to prohibit a lawful pre-existing




                                            16
Case 1:20-cv-00307-JAO-RT Document 1 Filed 07/10/20 Page 17 of 33          PageID #: 17




 use, and it violates the Hawaii and United States Constitutional protections for

 non-conforming uses and vested rights.

                                Molokai Permit Holders

       52.    Plaintiffs WILLIAM GOULD (“Gould”), DEBORAH VON

 TEMPSKY, SUCCESSOR TRUSTEE OF HELEN VON TEMPSKY TRUST

 (“Von Tempsky”); THE MOTHER OCEAN LLC and WILLARD GARY

 DEARDORFF and JOAN DEARDORFF (“Deardorffs”); and MANAHALE

 ESTATE LLC AND JAMES C. WAYNE (“Wayne”) are the owners of real

 properties located on Molokai and went through considerable effort and expense to

 be legally granted a permit.

       53.    Neighbors of STRH have the ability to register complaints with the

 County complaining about the operations of the STRH. There have not been any

 complaints registered in 2018 or 2019 on the current permit holders.

       54.    The supplemental income from the short-term rental is being used to

 balance homeowners’ budgets and pay their mortgages.

       55.    Plaintiff GOULD owns a real property on Molokai that has been

 operated as a legal vacation rental for many years prior to purchasing it in June of

 2005. It is known as the “Happy House” and has hosted many happy gatherings

 from visitors and residents alike. The Happy House journal chronicles years of

 positive comments of family memories and aloha while residing at this special



                                          17
Case 1:20-cv-00307-JAO-RT Document 1 Filed 07/10/20 Page 18 of 33             PageID #: 18




 space. One of the reasons Plaintiff Gould bought the Happy House was that it had

 a prior history as an active vacation rental paying all relevant General Excise Taxes

 and Transient Accommodation Taxes. The Happy House hosted USGS research

 teams conducting reef studies on Molokai and paddlers for the Molokai to Oahu

 Canoe races among others. Many local families on Molokai have used Happy

 House for short-term rental purposes upon their visits to Molokai. Throughout the

 years, Plaintiff Gould continued to submit the filings for permit renewal,

 underwent required inspections and paid all the necessary fees. The Happy House

 operations continued without incident. The Happy House is being assessed at much

 higher property rates paying all relevant General Excise Taxes and Transient

 Accommodation Taxes. Due to Ordinance 5059, the permit expires on December

 31, 2020 without the possibility of renewal of operations that have existed for over

 15 years.

       56.    Plaintiff VON TEMPSKY owns a real property on Molokai that has

 been in her family since she was a child. It is called Kupeke Beach House LLC.

 Plaintiff’s father is from Maui and worked as an Assistant manager for Molokai

 Ranch and later at Libby Pineapple/later Dole. The beach lot stayed in the family

 and Plaintiff improved the beach lot and built a 3 bd/3bath house in 1997. In 2013,

 after much money and work on the permitting process, Plaintiff received a permit

 to operate a short-term rental. It has been a good little business averaging about



                                           18
Case 1:20-cv-00307-JAO-RT Document 1 Filed 07/10/20 Page 19 of 33        PageID #: 19




 $30K a year. Plaintiff VON TEMPSKY’s mother is the watch dog and Plaintiff

 VON TEMPSKY’s sister manages it. The guests have enjoyed the privacy there,

 while being surrounded with jungle, Milo forest, fishpond and Kupeke stream with

 beautiful views of Maui and Lanai. Plaintiff VON TEMPSKY employs a maid,

 yardman, manager and coconut tree trimmer. Throughout the years, Plaintiff VON

 TEMPSKY continued to submit the filings for permit renewal, underwent required

 inspections and paid all the necessary fees and the operations continued without

 incident and complaints from the neighboring properties. The Kupeke Beach

 House LLC is being assessed at much higher property rates paying all relevant

 General Excise Taxes and Transient Accommodation Taxes. Due to Ordinance

 5059, the permit expires on December 31, 2020 without the possibility of renewal

 of operations that have existed for years without complaint.

       57.   Plaintiffs DEARDORFFS own real property on Molokai that was

 purchased in 2013 for their retirement on Molokai. It is called The Mother Ocean.

 Plaintiff Deardorffs went through an arduous and expensive permitting process and

 kept reapplying every year in order to get an extension. The Mother Ocean

 operated without any complaints from the neighboring properties. The Mother

 Ocean is being assessed at much higher property rates paying all relevant General

 Excise Taxes and Transient Accommodation Taxes. They hire a gardener, grounds

 keeper, a pool maintenance personnel, yardman, cleaning personnel, property



                                          19
Case 1:20-cv-00307-JAO-RT Document 1 Filed 07/10/20 Page 20 of 33           PageID #: 20




 manager, a local contractor and plumber for upkeep and maintenance. Due to

 Ordinance 5059, the permit expires on December 31, 2020 without the possibility

 of renewal.

       58.     Plaintiff WAYNE purchased a real property on Molokai in 2001

 which was later transferred into Manahale Estate LLC, a Hawaii limited liability

 company. Plaintiff WAYNE went through an arduous and expensive permitting

 process which also required a sup permit due to the overlapping zoning issues with

 the State of Hawaii, as this property is ag zoned. therefore, a special use permit for

 a farm plan was required. The permits were approved on May 24, 2017 for an

 initial period of 3 years, with 1 year extensions for Molokai. Manahale Estate is

 being assessed at much higher property rates paying all relevant general excise

 taxes and transient accommodation taxes and contracts support labor to help

 maintain the property. Due to ordinance 5059, the permit expires on December 31,

 2020 without the possibility of extension. during the 3 year period, the short-term

 rental operated without any complaints and added a measurable contribution to the

 local economy via annual taxes, real estate GE and TAT, hosted weddings for local

 families, and donated the property to grad nights, and other charities when needed.


                               CLAIMS FOR RELIEF

                                      COUNT I

                 (Declaratory Relief Pursuant To 28 U.S.C. § 2201)

                                           20
Case 1:20-cv-00307-JAO-RT Document 1 Filed 07/10/20 Page 21 of 33            PageID #: 21




        59.    Plaintiffs incorporate by reference all previous paragraphs in full as if

 fully set forth herein.

        60.    This action presents an actual case or controversy between Plaintiffs

 and Defendants concerning the validity of and the application and enforceability of

 Ordinance 5059 to Plaintiffs and all permit holders on Molokai.

        61.    Because Ordinance 5059 and its enforcement violates due process and

 other protections afforded by the United States Constitution, and for the reasons

 stated below, Plaintiffs ask for a declaration pursuant to 28 U.S.C. § 2201 that the

 law is invalid and unenforceable in its entirety or, at a minimum, as to Plaintiffs

 and all other similarly situated permit holders in Molokai.

                                       COUNT II

               (Violation of United States Constitution: Due Process)

        62.    Plaintiffs incorporate by reference all previous paragraphs in full as if

 fully set forth herein.

        63.    The Fifth Amendment to the United States Constitution provides: “nor

 shall [any person] be deprived of life, liberty, or property, without due process of

 law; nor shall private property be taken for public use, without just compensation.”

        64.    The requirements of the Fifth Amendment are binding on

 municipalities, including the County of Maui, acting by and through its Director

 and Planning Department.



                                            21
Case 1:20-cv-00307-JAO-RT Document 1 Filed 07/10/20 Page 22 of 33                PageID #: 22




        65.    Due process has two aspects- procedural and substantive.

        66.    Procedurally, the Fifth Amendment requires reasonable notice and an

 opportunity to be heard before a deprivation of property.

        67.    Revocation of vested rights, despite issuance of STRH permits,

 interfered with Plaintiffs' vested property rights in violation of the due process

 clause of 5th amendment.

        68.    Substantively, Ordinance 5059 deprives the Molokai permit holders in

 Maui County of an essential property right – the right to lease their property on a

 short-term rental basis via the permitting process. There are four essential property

 rights: the right to use, the right to lease that use to a third party, the right to sell,

 and the right to hypothecate.

        69.    Ordinance 5059 violates both the procedural and substantive

 requirements of the Due Process Clause, it divests owners of valuable entitlements,

 it violates public policy, and Plaintiffs, on behalf of its members, and those

 similarly situated, is entitled to declaratory and injunctive relief to that effect.


                                        COUNT III

                    (Hawaii Constitution Violation: Due Process)

        70.    Plaintiffs incorporate by this reference all of the foregoing allegations

 as if fully stated herein.




                                              22
Case 1:20-cv-00307-JAO-RT Document 1 Filed 07/10/20 Page 23 of 33              PageID #: 23




        71.    The Hawaii Constitution, Art. I, § 5, states “[n]o person shall be

 deprived of life, liberty or property without due process of law”.

        72.    Due process has two aspects- procedural and substantive.

        73.    Procedurally, the Due Process Clause requires reasonable notice and

 an opportunity to be heard before a deprivation of property. Ordinance 5059, as

 written, violates the procedural due process requirements of the Hawaii

 Constitution.

        74.    Substantively, an ordinance fails to meet the requirements of the Due

 Process Clause if it is so vague and standardless that it leaves the public uncertain

 as to the conduct it prohibits. Laws must give a person of ordinary intelligence a

 reasonable opportunity to know what is prohibited, so that they may act

 accordingly. Ordinance 5059 fails this test.

        75.    Ordinance 5059 violates both the procedural and substantive

 requirements of the Due Process Clause, and Plaintiff, on behalf of himself, and

 those similarly situated, is entitled to declaratory and injunctive relief to that effect.

                                       COUNT IV

                   (U.S. Constitution Violation: Equal Protection)

        76.    Plaintiffs incorporate by this reference all of the foregoing allegations

 as if fully stated herein.




                                            23
Case 1:20-cv-00307-JAO-RT Document 1 Filed 07/10/20 Page 24 of 33            PageID #: 24




        77.    The Equal Protection Clause of the Fourteenth Amendment

 commands that no State shall ‘deny to any person within its jurisdiction the equal

 protection of the laws,’ which is essentially a direction that all persons similarly

 situated should be treated alike.”

        78.    Defendants acted with an intent or purpose to discriminate against the

 permit holders who rent their residential properties while not placing the same

 restrictions on other forms of lodging in violation of the Equal Protection of the

 United States Constitution.

        79.    Plaintiffs are entitled to specific and general damages in an amount to

 be proven at trial.




                                       COUNT V

                               (Unconstitutional Taking)

        80.    Plaintiffs incorporate by this reference all of the foregoing allegations

 as if fully stated herein.

        81.    By Ordinance 5059, vacation rentals have been singled out by

 punitive ban on their operations.




                                            24
Case 1:20-cv-00307-JAO-RT Document 1 Filed 07/10/20 Page 25 of 33            PageID #: 25




        82.    Taking away the property owners use which provides an economic

 benefit and was obtained in accordance with the regulations is contrary to

 Plaintiffs' reasonable investment-backed expectations and requires payment of just

 compensation.

        83.    Defendants' taking of private property necessitates just compensation

 under the law.

                                      COUNT VI

                               (Violation Of HRS 46-4)

        84.    Plaintiffs incorporate by this reference all of the foregoing allegations

 as if fully stated herein.

        85.    The Hawaii Zoning Enabling Act, Haw. Rev. Stat. § 46-4 provides in

 pertinent part: “Neither this section nor any ordinance enacted pursuant to this

 section shall prohibit the lawful use of any building or premises for any trade,

 industrial, residential, agricultural, or other purpose for which the building or

 premises is used at the time this section or the ordinance takes effect; provided that

 a zoning ordinance may provide for elimination of nonconforming uses as the uses

 are discontinued…”

        86.    Ordinance 5059 selectively bans the short-term rental operations on

 Molokai despite their established short-term rental rights and applicable zoning.




                                            25
Case 1:20-cv-00307-JAO-RT Document 1 Filed 07/10/20 Page 26 of 33              PageID #: 26




        87.    The adoption of Ordinance 5059 has resulted in the prohibition of the

 use of property where such use was previously lawfully established, in violation of

 Haw. Rev. Stat. § 46-4.

        88.    Defendants' actions violate both the United States and Hawaii

 constitutional protections against the interference with nonconforming, vested

 rights without due process, and the taking of property without compensation.

        89.    Because Ordinance 5059 violates Haw. Rev. Stat. § 46-4 and the due

 process and property clauses of the United States and Hawaii Constitutions,

 Plaintiffs are entitled to declaratory and injunctive relief.

                                      COUNT VII

         (Deprivation Of The Right To Honest Services 18 USCS § 1346)

        90.    Plaintiffs incorporate by this reference all of the foregoing allegations

 as if fully stated herein.

        91.    Defendants orchestrated a scheme or artifice to deprive Plaintiffs of

 their rights to honest governmental services.

        92.    Defendants took unusual and unprecedented steps in targeting

 Plaintiffs for unsubstantiated enforcement and in banning their permits.

        93.    Defendants have deprived Plaintiffs of their civil rights and

 entitlement to the County's honest services.

                                      COUNT VIII



                                            26
Case 1:20-cv-00307-JAO-RT Document 1 Filed 07/10/20 Page 27 of 33            PageID #: 27




                (Violation of Hawaii Administrative Procedures Act)

        94.    Plaintiffs incorporate by this reference all of the foregoing allegations

 as if fully stated herein.

        95.    The Hawaii Administrative Procedures Act, Haw. Rev. Stat. § 91-1,

 defines “rule” as each agency statement of general or particular applicability and

 future effect that implements, interprets, or prescribes law or policy…”

        96.    The Hawaii Administrative Procedures Act sets forth the required

 procedures by which an agency, such as the Department of Planning, can

 promulgate rules, which as a general matter include publication of draft rules,

 providing at least 30 days’ notice of a public hearing, affording interested persons

 the opportunity to submit testimony, formal adoption by the agency, and approval

 by the mayor.

        97.    “No agency rule, order, or opinion shall be valid or effective against

 any person or party, nor may it be invoked by the agency for any purpose, until it

 has been published or made available for public inspection as herein required,

 except where a person has actual knowledge thereof.”

        98.    Defendants did not undertake rule-making as required by Haw. Rev.

 Stat. Chapter 91 prior to issuing or adopting the short-term rental ban. Ordinance

 5059, therefore, constitutes illegal rule-making and is not valid or enforceable.




                                            27
Case 1:20-cv-00307-JAO-RT Document 1 Filed 07/10/20 Page 28 of 33            PageID #: 28




        99.    The Planning Department must be ordered to comply with the rule-

 making requirements of Haw. Rev. Stat. Chapter 91 before any enforcement of

 Ordinance 5059 is allowed.

                                      COUNT IX

                          (Equitable Estoppel/Vested Rights)

        100. Plaintiffs incorporate by this reference all of the foregoing allegations

 as if fully stated herein.

        101. Plaintiffs have a right to rely and relied on previous County

 administrations’ assurances (assurances of the continuing nature of their short-term

 rental permit entitlement as long as there were no complaints from the neighbors),

 STRH permits and enforcement policies.

        102. Approval of and issuance of the STRH permits were the ministerial

 actions which induced Plaintiffs to alter their position in reliance.

        103. Plaintiffs made substantial expenditures and entered into financial

 obligations in reliance on County administrations’ assurances, STRH permits and

 enforcement policies.

        104. Defendants' actions interfered with Plaintiffs' property rights to their

 detriment while Plaintiffs acted in good faith and should benefit from the estoppel

 doctrine.

                                       COUNT X



                                           28
Case 1:20-cv-00307-JAO-RT Document 1 Filed 07/10/20 Page 29 of 33          PageID #: 29




                                  (Prima Facie Tort)

        105. Plaintiffs incorporate by this reference all of the foregoing allegations

 as if fully stated herein.

        106. The Defendants' conduct described above has resulted in the infliction

 of intentional harm, resulting in damages, without excuse or justification and are

 thus liable under the doctrine of prima facie tort.

                                      COUNT XI

  (HRS 480-Unfair Competition By Promoting Hotel Interests Over Competing
                             STRH Interests)

        107. Plaintiffs incorporate by this reference all of the foregoing allegations

 as if fully stated herein.

        108. Defendants' acts in banning the short-term vacation rentals while

 allowing the vacation rentals in condos or hotels and those with conditional

 permits to continue unimpacted constitute unfair methods of competition that

 adversely impact consumers in violation of HRS § 480-2.

        109. As a result of Defendants' unfair methods of competition, Plaintiffs

 were injured in their business and property and are entitled to recover treble

 damages, as well as attorneys' fees and costs.

                                     COUNT XII

 (Violating The Right To Interstate Travel And The Privileges And Immunities
         Clause Of The U.S. Constitution, Article IV, Sec. 2, Clause 1 By
   Discriminating Against Out-Of-State Residents Owning Land In Hawaii)

                                           29
Case 1:20-cv-00307-JAO-RT Document 1 Filed 07/10/20 Page 30 of 33            PageID #: 30




        110. Plaintiffs incorporate by this reference all of the foregoing allegations

 as if fully stated herein.

        111. The Defendants are acting with the specific intent of discriminating

 against property owners from outside of the State in violation of the above right to

 interstate travel and the privileges and immunities clause of the U.S. Constitution

 Article IV Sec. 2 Clause 1.

                                      COUNT XIII

         (Violating the Contracts Clause of the United States and Hawaii

                                      Constitutions)

        112. Plaintiffs incorporate by this reference all of the foregoing allegations

 as if fully stated herein.

        113. Plaintiffs had existing contracts for rentals and for outside services

 that Ordinance 5059 substantially interferes with for no legitimate purpose and

 without a rational basis in violation of the contracts clause of Unite States and

 Hawaii Constitutions.

                                      COUNT XIV

                              (Violation of 28 USC Sec 1983)

        114. Plaintiffs reassert and re-allege all of the foregoing allegations as if

 fully stated herein.




                                            30
Case 1:20-cv-00307-JAO-RT Document 1 Filed 07/10/20 Page 31 of 33            PageID #: 31




       115. The actions of the Defendants have violated the Plaintiffs' Civil Rights

 in violation of 28 USC Sec, 1983.

                                     COUNT XV

                          (Estoppel/Detrimental Reliance)

       116. Plaintiffs reassert and re-allege all of the foregoing allegations as if

 fully stated herein.

       117. When making decisions to purchase homes and to enter into contracts

 and expend funds, Plaintiffs' members relied on the County’s prior approvals and

 conduct with respect to allowing short term rentals.

       118. The County should reasonably expect that it would induce the

 individually named Plaintiffs to make purchases and to enter into contracts in

 reliance upon the County’s conduct.

       119. It would be inequitable for the County to enforce the Ordinance 5059

 against the Plaintiffs herein and it should pay for costs incurred in reliance upon

 the County’s prior conduct.

                                     COUNT XVI

                                (Unjust Enrichment)

       119. Plaintiffs reassert and re-allege all of the foregoing allegations as if

 fully stated herein.

       120. Plaintiffs have conferred indirect and direct benefits to the County



                                           31
Case 1:20-cv-00307-JAO-RT Document 1 Filed 07/10/20 Page 32 of 33            PageID #: 32




 through, among other things, increased taxes paid by the Plaintiffs based on the

 value of their properties and income generated to the County by short-term rentals.

       121. If the Ordinance is enforced against Plaintiffs, it will be unjust for the

 County to retain the benefits conferred by Plaintiffs.

       122. Plaintiffs are entitled to damages against the County in proportion to

 the benefit conferred upon the County by Plaintiffs and its members.

                                    COUNT XVII

         (Prima Facie Tort /Violation Of The Restatement Second Of Torts Sec

                                          871.)

       123. Plaintiffs reassert and re-allege all of the foregoing allegations as if

 fully stated herein.

       124. By intentionally depriving Plaintiffs and its members of their legally

 protected property interests and causing injury to their interests, the Defendants are

 subject to liability as their conduct is generally culpable and not justifiable under

 the circumstances.

       125. Plaintiffs are entitled to damages and injunctive relief as a result.

                               PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for judgment in their favor, and against
 Defendants as follows:

       A.     That judgment be entered in favor of Plaintiffs and against each of the
              Defendants;

                                           32
Case 1:20-cv-00307-JAO-RT Document 1 Filed 07/10/20 Page 33 of 33         PageID #: 33




       B.    For appropriate declaratory relief regarding the unlawful and
             unconstitutional acts and practices of Defendants;

       C.    For an injunction against Defendants prohibiting the enforcement of
             Ordinance 5059 in its entirety or, at a minimum, as against Plaintiffs
             and all those similarly situated;

       D.    For an award of reasonable attorneys' fees and costs on their behalf
             expended as to such Defendants pursuant to the Civil Rights Act of
             1871, 42 U.S.C. Section 1988;

       E.    For Costs;

       F.    For appropriate equitable relief against all Defendants as allowed by
             the Civil Rights Act of 1871, 42 U.S.C. Section 1983, including the
             enjoining and permanent restraining of these violations, and direction
             to Defendants to take such affirmative action as is necessary to ensure
             that the effects of the unconstitutional and unlawful patterns and
             practices are eliminated and do not continue to affect Plaintiffs, or
             others’ civil rights; and

       G.    For general, special and treble damages;

       H.    For such other and further relief as this Court may deem appropriate,
             equitable, and just.

       DATED: Honolulu, Hawaii, July 10, 2020.

                                         /s/ Terrance M. Revere
                                        TERRANCE M. REVERE
                                        MAGDALENA BAJON
                                        Attorneys for Plaintiffs




                                         33
